MONTIEL, Judge.
Jammy Bell filed a Rule 32, A.R.Crim.P., petition with the Washington Circuit Court. The circuit court denied the petition following an evidentiary hearing. However, the circuit court failed to make specific findings of fact as required by Rule 32.9(d), A.R.Crim.P. Saffold v. State, 563 So.2d 1074 (Ala.Crim.App.1990). Thus, we must remand this cause to the circuit court.
Further, as the State correctly points out in brief, the prosecutor failed to respond to the allegations raised in the appellant’s petition. Therefore, on remand, the prosecutor shall file a response to the appellant’s petition and, if necessary, the circuit court shall conduct another evidentiary hearing. The circuit court shall then file written findings of fact with this court within 60 days of this opinion.
REMANDED WITH INSTRUCTIONS. 
All the Judges concur.